DETAILED ACTION
Response to Amendment
Acknowledgements
The amendments to the claims have obviated the majority of the previous claim objections.  New claim objections appear below.  The applicant’s remarks on the 112f interpretation are noted.  The examiner disagrees and maintains the 112f interpretation is appropriate.  The presumption that the claim should not be interpreted under 112f is rebutted because the claim recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.  The ordinary skilled artisan would not interpret “anti-slipping arrangement” as any specific structure.  The interpretation is maintained.
Claim Objections
Claims 2, 7, 10, 14, 16 and 19-20 are objected to because of the following informalities:
On line 3 of claim 2, “the medicament delivery device” should read “the elongated body” to provide proper antecedent basis.
On line 2 of claim 7, “the medicament delivery device” should read “the elongated body” to provide proper antecedent basis.
On line 3 of claim 10, “the medicament delivery device” should read “the elongated body” to provide proper antecedent basis.
On line 3 of claim 14, “the medicament delivery device” should read “the elongated body” to provide proper antecedent basis.
On line 7 of claim 16, “the proximal and distal cross-sectional areas” should read “the proximal and distal end cross-sectional areas” to provide proper antecedent basis.
On lines 8-9 of claim 16, the same changes should be made as discussed directly above.
On line 2 of claim 19, the same changes should be made as discussed directly above.
On line 3 of claim 20, “a proximal end of the medicament delivery device” should read “the proximal end of the elongated body” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already establishes that the cross-sectional area at the distal end (and hence the distal surface) is perpendicular to the longitudinal axis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slate et al. (8,052,645; hereafter Slate).
In regard to claim 1, Slate discloses a medicament delivery device (10), comprising: an elongated body (body of 14) having a longitudinal axis, a proximal end (60) comprising a dose delivery site (at 58), and a distal end (opposite end from 60) pointing away from the dose delivery site and provided with a distal surface (see flat distal surface behind microcomputer 18 defining distal end), wherein the distal end and the distal surface are arranged and configured such that the elongated body of the medicament delivery device will stand steadily on the distal surface (the identified surface is broader than the proximal end, is flat and square-shaped and is therefore capable of standing readily on its distal surface), wherein a cross-sectional area at the proximal end perpendicular to the longitudinal axis is smaller than a cross-sectional area at the distal end perpendicular to the longitudinal axis (see Figure 1; the body of 14 tapers in the direction of distal to proximal; the proximal end clearly has a smaller diameter than the distal end), and wherein the cross-sectional area at the distal end has a non-circular shape to thereby prevent a rolling of the medicament delivery device when being in a substantially horizontal position (see the square-shape at the distal end which will provide anti-rolling capabilities).
In regard to claim 2, Slate discloses wherein the distal surface of the distal end is arranged substantially perpendicular to the longitudinal axis of the medicament delivery device (clearly shown in Figure 1).
In regard to claim 4, Slate discloses wherein the elongated body (body of 14) of the medicament delivery device is formed by an outer housing shell (Figure 2 shows the cassette 12 disposed in the body of 14; an outer housing shell is an appropriate term for such a configuration).
In regard to claim 5, Slate discloses wherein the elongated body of the medicament delivery device is formed by an outer housing shell (Figure 2 shows the cassette 12 disposed in the body of 14; an outer housing shell is an appropriate term for such a configuration) and a knob (20; knob and button are synonyms; see “KNOB | Synonyms of KNOB by Oxford Dictionary on Lexico.com also antonyms of KNOB”).
In regard to claim 7, Slate discloses wherein the distal surface of the medicament delivery device is flat (clearly shown in Figure 1).
In regard to claim 8, Slate discloses wherein the distal surface has an anti-slipping arrangement (the flat square profile is the anti-slipping arrangement).
In regard to claim 9, Slate discloses wherein the anti-slipping arrangement comprises an anti-slipping surface profile to ensure a stability of the medicament delivery device in its substantially vertical position (the flat square profile is the anti-slipping arrangement).
In regard to claim 10, Slate discloses wherein the cross-sectional area at the proximal end and the cross-sectional area at the distal end of the medicament delivery device have different circumferential shapes (a smaller square at the proximal end and a larger square at the distal end).
In regard to claim 12, Slate discloses wherein the knob (20) is a device activating knob (see col. 3, lines 50-57).
In regard to claim 13, Slate discloses wherein the medicament delivery device further comprises a syringe (26) and a single chamber container (28) with a medicament.
In regard to claim 14, Slate discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the distal end is shorter than to the proximal end of the medicament delivery device (see Figure 1; the wider base of 14 is shorter than the longer, thinner proximal portion).
In regard to claim 15, Slate discloses wherein the medicament delivery device is one of an automatic injection device (see abstract, col. 3, lines 46-57).
In regard to claim 16, Slate discloses a medicament delivery device (10), comprising: an elongated body (body of 14) having a longitudinal axis, a proximal end (60) comprising a dose delivery site (at 58) and comprising a proximal end cross-sectional area, a distal end (opposite end from 60)  pointing away from the dose delivery site and comprising a distal end cross-sectional area and providing a flat distal surface (see flat distal surface behind microcomputer 18 defining distal end), wherein the distal end cross-sectional area is configured with a shape and size such that the elongated body will stand steadily on the flat distal surface (the identified surface is broader than the proximal end, is flat and square-shaped and is therefore capable of standing readily on its distal surface), wherein the proximal and distal cross-sectional areas are perpendicular to the longitudinal axis (see Figure 1), wherein the proximal cross-sectional area is smaller than the distal cross-sectional area (clearly shown in Figure 1), and wherein the distal end cross-sectional area has a non-circular shape to thereby prevent a rolling of the medicament delivery device when being in a substantially horizontal position (see the square-shape at the distal end which will provide anti-rolling capabilities).
In regard to claim 18, Slate discloses wherein the flat distal surface has an anti-slipping arrangement (the flat square profile is the anti-slipping arrangement).
In regard to claim 19, Slate discloses wherein the proximal cross-sectional area has a first circumferential shape and the flat distal surface has a second circumferential shape, where the first and second circumferential shapes are different (a smaller square at the proximal end and a larger square at the distal end).
In regard to claim 20, Slate discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the flat distal surface is shorter than to a proximal end of the medicament delivery device (see Figure 1; the wider base of 14 is shorter than the longer, thinner proximal portion).
Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettengill (US 5,020,694).
In regard to claim 1, Pettengill discloses a medicament delivery device (see Figure 1), comprising: an elongated body (2) having a longitudinal axis, a proximal end (at 20) comprising a dose delivery site (at 26; the materials from cylinders 4 are delivered here), and a distal end (15) pointing away from the dose delivery site and provided with a distal surface (see flat distal surface of 15 in Figure 3), wherein the distal end and the distal surface are arranged and configured such that the elongated body of the medicament delivery device will stand steadily on the distal surface (see col. 3, lines 38-41), wherein a cross-sectional area at the proximal end perpendicular to the longitudinal axis is smaller than a cross-sectional area at the distal end perpendicular to the longitudinal axis (see Figures 1 and 3), and wherein the cross-sectional area at the distal end has a non-circular shape to thereby prevent a rolling of the medicament delivery device when being in a substantially horizontal position (see the rectangular shape at the distal end which will provide anti-rolling capabilities; shown in Figures 1 and 3).
In regard to claim 2, Pettengill discloses wherein the distal surface of the distal end is arranged substantially perpendicular to the longitudinal axis of the medicament delivery device (clearly shown in Figures 1 and 3).
In regard to claim 4, Pettengill discloses wherein the elongated body (2) of the medicament delivery device is formed by an outer housing shell (Figures 1 and 3 show the pistons 12 disposed in body 2; an outer housing shell is an appropriate term for such a configuration).
In regard to claim 5, Pettengill discloses wherein the elongated body of the medicament delivery device is formed by an outer housing shell (2) and a knob (15; knob and button are synonyms; see “KNOB | Synonyms of KNOB by Oxford Dictionary on Lexico.com also antonyms of KNOB”).
In regard to claim 6, Pettengill discloses wherein the distal surface is formed by the knob (15) (see Figures 1 and 3).
In regard to claim 7, Pettengill discloses wherein the distal surface of the medicament delivery device is flat (clearly shown in Figures 1 and 3).
In regard to claim 8, Pettengill discloses wherein the distal surface has an anti-slipping arrangement (the rectangular profile is the anti-slipping arrangement).
In regard to claim 9, Pettengill discloses wherein the anti-slipping arrangement comprises an anti-slipping surface profile to ensure a stability of the medicament delivery device in its substantially vertical position (the rectangular profile is the anti-slipping arrangement).
In regard to claim 10, Pettengill discloses wherein the cross-sectional area at the proximal end and the cross-sectional area at the distal end of the medicament delivery device have different circumferential shapes (a circle at the proximal end and a rectangle at the distal end).
In regard to claim 12, Pettengill discloses wherein the knob (15) is a device activating knob or a mixing knob (pushing of knob 15 activates delivery and mixing of the materials in the cylinders).
In regard to claim 13, Pettengill discloses wherein the medicament delivery device further comprises a multi-chamber cartridge (cylinders 4).
In regard to claim 14, Pettengill discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the distal end is shorter than to the proximal end of the medicament delivery device (see col. 3, lines 38-41).
In regard to claim 15, Pettengill discloses wherein the medicament delivery device is one of manual injection device (hand-operated).
In regard to claim 16, Pettengill discloses a medicament delivery device (see Figure 1), comprising: an elongated body (2) having a longitudinal axis, a proximal end (at 20) comprising a dose delivery site (at 26; the materials from cylinders 4 are delivered here) and comprising a proximal end cross-sectional area (at 20), a distal end (15) pointing away from the dose delivery site and comprising a distal end cross-sectional area and providing a flat distal surface (see flat distal surface of 15 in Figure 3), wherein the distal end cross-sectional area is configured with a shape and size such that the elongated body will stand steadily on the flat distal surface (see col. 3, lines 38-41), wherein the proximal and distal cross-sectional areas are perpendicular to the longitudinal axis (see Figures 1 and 3), wherein the proximal cross-sectional area is smaller than the distal cross-sectional area (clearly shown in Figures 1 and 3), and wherein the distal end cross-sectional area has a non-circular shape to thereby prevent a rolling of the medicament delivery device when being in a substantially horizontal position (see the rectangular-shape at the distal end which will provide anti-rolling capabilities).
In regard to claim 18, Pettengill discloses wherein the flat distal surface has an anti-slipping arrangement (the flat rectangular profile is the anti-slipping arrangement).

In regard to claim 19, Pettengill discloses wherein the proximal cross-sectional area has a first circumferential shape (circle) and the flat distal surface has a second circumferential shape (rectangle), where the first and second circumferential shapes are different.
In regard to claim 20, Pettengill discloses wherein a distance along the longitudinal axis from a center of gravity of the medicament delivery device to the flat distal surface is shorter than to a proximal end of the medicament delivery device (see col. 3, lines 38-41).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783